DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert L. Norton on 6/3/2022.

The application has been amended as follows: 
Move claims 2, 3, and 5 into claim 1.
Create new claim 11 that would be the sum of claims 1, 2, 3, 7, and 9.
Cancel claims 2, 3, 5, and 9.
Change dependency of claims 4, 6, 7, and 8 to now depend on 1.

1. A liquid discharge device comprising: 
a mounting portion to which a head configured to discharge a liquid is mounted, and 
an arm configured to move between a fixed position where the head mounted on the mounting portion is fixed in a first direction, a second direction, and a third direction, all of which are orthogonal to each other, with respect to the mounting portion, and a released position where the head is unfixed from the mounting portion;
wherein the mounting portion is provided on a plate configured to maintain a distance between the head and a print medium, and one end of the arm is fixed to the plate; 
wherein the arm 
is configured to move between the fixed position and the released position by rotating around a shaft provided on the plate, and extending in an axial direction that is either one of the first direction and the second direction, and 
has a first pressing portion configured to press on the head from one direction in the third direction, and a second pressing portion configured to press on the head from one direction in an orthogonal directions, either the other of the first direction and the second direction, when the arm moves from the released position to the fixed position; 
a cap configured to cover, from the other direction in the third direction, a nozzle surface provided on the head, and 
an elastic member configured to urge the cap in one direction in the third direction, at a plurality of locations that is three or more locations, 
wherein the position where the first pressing portion presses on the head when the arm is positioned in the fixed position is positioned within a region of the head surrounded by the plurality of locations when viewed from the third direction, when the head is positioned in a position overlapping with the cap in the third direction.

2. Canceled.

3.  Canceled.

4.  The liquid discharge device according to claim [[3]] 1, wherein 
the head has an inclined surface extending from one direction to the other direction in the axial direction from one direction to the other direction in the orthogonal direction, and 
the second pressing portion presses on the inclined surface from the one direction in the orthogonal direction when the arm moves from the released position to the fixed position.

5.  Canceled.

6.  The liquid discharge device according to claim [[3]] 1, further comprising: 
a plurality of the mounting portions lined up in the first direction, 
wherein the axial direction is the first direction.

7.  The liquid discharge device according to claim [[3]] 1, further comprising: 
a plurality of the mounting portions lined up in the second direction, 
wherein a pair of the mounting portions adjacent to each other in the second direction are arranged in positions offset from each other in the first direction, and 
the axial direction is the first direction.

8.  The liquid discharge device according to claim [[3]] 1, further comprising: 
a plurality of the mounting portions in which a plurality of rows of a plurality of the mounting portions lined up in the first direction are lined up in the second direction, 
wherein the plurality of mounting portions lined up in the first direction in one row, from among a pair of rows of the mounting portions adjacent to each other in the second direction, are arranged in positions offset in the first direction from the plurality of mounting portions lined up in the first direction in the other row, and 
the axial direction is the first direction.

9.  Canceled. 

11.  A liquid discharge device comprising: 
a mounting portion to which a head configured to discharge a liquid is mounted, and 
an arm configured to move between a fixed position where the head mounted on the mounting portion is fixed in a first direction, a second direction, and a third direction, all of which are orthogonal to each other, with respect to the mounting portion, and a released position where the head is unfixed from the mounting portion;
wherein the mounting portion is provided on a plate configured to maintain a distance between the head and a print medium, and one end of the arm is fixed to the plate; 
wherein the arm 
is configured to move between the fixed position and the released position by rotating around a shaft provided on the plate, and extending in an axial direction that is either one of the first direction and the second direction, and 
has a first pressing portion configured to press on the head from one direction in the third direction, and a second pressing portion configured to press on the head from one direction in an orthogonal directions, either the other of the first direction and the second direction, when the arm moves from the released position to the fixed position;
	a plurality of the mounting portions lined up in the second direction, 
wherein a pair of the mounting portions adjacent to each other in the second direction are arranged in positions offset from each other in the first direction, and 
the axial direction is the first direction;
a tube connected to the head, through which the liquid supplied to the head flows, 
wherein the tube connected to the head mounted on the mounting portion positioned on one side in the second direction extends in one direction in the second direction from the head, and 
the tube connected to the head mounted on the mounting portion positioned on the other side in the second direction extends in the other direction in the second direction from the head.

Reasons for Allowance
Claims 1, 4, 6-8, and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 is the inclusion of “a cap configured to cover, from the other direction in the third direction, a nozzle surface provided on the head, and an elastic member configured to urge the cap in one direction in the third direction, at a plurality of locations that is three or more locations, wherein the position where the first pressing portion presses on the head when the arm is positioned in the fixed position is positioned within a region of the head surrounded by the plurality of locations when viewed from the third direction, when the head is positioned in a position overlapping with the cap in the third direction”.  The foregoing limitation(s), when combined with the other limitations of claim 1, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 4, 6-8, and 10, for the same reason as discussed above for parent independent claim 1, dependent claims 4, 6-8, and 10 also contain(s) allowable subject matter.
The reason for allowance of claim 11 is the inclusion of “a tube connected to the head, through which the liquid supplied to the head flows, wherein the tube connected to the head mounted on the mounting portion positioned on one side in the second direction extends in one direction in the second direction from the head, and the tube connected to the head mounted on the mounting portion positioned on the other side in the second direction extends in the other direction in the second direction from the head”.  The foregoing limitation(s), when combined with the other limitations of claim 11, has(have) not been taught, found, or suggested by the cited art.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  

Sai et al. (CN 104553319 B)
The invention claims printing device of ink discharge, ink discharge type printing system, ink discharge type printing control method. ink-jet printer (10) is equipped with separating plate (33) of the ink-receiving plate part (33a), which can to the recording surface of the recording medium (Pb) a recording head discharging ink droplets (13a) and the recording surface; ink receiving plate part (33a) is kept between the can and the recording head (13a) facing the opposite position and a retracted position away from the opposing position of moving, is energized toward the direction of the retreat position by compressing coil spring (35a, 35b). When an electromagnet (37) is electrified, the inkjet printer (10) makes the ink receiving plate part (33a) to move to the opposite position from the withdrawing position and the set driving time for driving recording head (13a) toward the ink receiving plate part (33a) such that the air-discharge ink drops. quickly recording head recording an image on the recording medium at an appropriate time of three-dimensional shape space is discharged.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

June 3, 2022